Citation Nr: 1631484	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  07-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 
INTRODUCTION

The Veteran had active service with the United States Coast Guard from June 29, 1987 to September 11, 1987, and from May 15, 1988 to May 25, 1988. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in a May 2016 videoconference hearing.  A transcript of that hearing is of record. 

This case was previously before the Board in March 2011 and December 2013, when it was remanded for additional development.  

The Board has recharacterized the issue on appeal, originally claimed as entitlement to service connection for PTSD, to more broadly encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, and an adjustment disorder with depressed mood, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran's electronic claims folder in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Decisions by the AOJ reference the Veteran's service treatment records (STRs) and service personnel records (SPRs).  While those records were likely previously included in the Veteran's physical claims file, they have not been scanned into the Veteran's electronic files.   These records, and any other records which were not scanned and uploaded to VBMS or Virtual VA from the paper claims file, must be retrieved and associated with the VBMS or Virtual VA system before the issue can be further adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain, scan, and upload into VBMS or Virtual VA all documents from the paper claims file that have not yet been associated with the electronic record, including specifically the Veteran's service treatment records (STRs) and service personnel records (SPRs).  Document all efforts to obtain those records in the file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and request that she submit any records in her possession. 

2. After completing the above development to the extent possible, readjudicate the Veteran's claim in light of all the evidence of record, as needed or appropriate.  If the benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran, and afforded the Veteran reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).









